Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a heterophasic polypropylene composition comprising:
a. a crystalline matrix being a multimodal propylene random copolymer of ethylene and/or C4-C12 alpha-olefin(s) as further comonomers and 
b. an amorphous propylene-ethylene elastomer optionally comprising of C4-C12 alpha -olefin(s) as further comonomers dispersed in said crystalline matrix (a), 
wherein the heterophasic polypropylene composition is characterised by 
i. a xylene cold solubles (XCS) fraction according to ISO 1652 in the range of 5.0 to 16.5 wt.%, 
ii. an comonomer content of the XCS fraction (Co(XCS)) in the range of 8.0 to 16.5 wt.%,

Heterophasic polypropylene composition are known in the art.  See, for example, US PGPub 2010/0272939, EP 2,586,823, WO 2016/066446, WO 20150248891 etc. WO92/121182. 
The prior art also discloses multistep polymerization of propylene based compositions (comprising at least three stages of polymerization).  See, for example, US 9,777,142, US 6,191,223; US  5,753,769
However, the prior art of record does not teach or fairly suggests a heterophasic polypropylene composition comprising a. a crystalline matrix being a multimodal propylene random copolymer of ethylene and/or C4-C12 alpha-olefin(s) as further comonomers and b. an amorphous propylene-ethylene elastomer optionally comprising of C4-C12 alpha -olefin(s) as further comonomers dispersed in said crystalline matrix (a), and fulfilling all the claimed property limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

ISZ
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765


/IRINA S ZEMEL/Primary Examiner, Art Unit 1765